UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 01-4339



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


MARGORETTI RUCKER, a/k/a Major,

                                            Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Charleston. John T. Copenhaver, Jr.,
District Judge. (CR-155)


Submitted:   May 16, 2002                   Decided:   May 22, 2002


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jacqueline A. Hallinan, HALLINAN LAW OFFICE, Charleston, West
Virginia, for Appellant.   Samuel David Marsh, Assistant United
States Attorney, Charleston, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Margoretti Rucker seeks to appeal the district court’s order

entered pursuant to his criminal conviction.     The Government has

moved to dismiss the appeal for lack of jurisdiction because

Appellant’s notice of appeal was not timely filed.

     Criminal defendants have ten days from the entry of the

district court’s final judgment or order to note an appeal, see

Fed. R. App. P. 4(b), unless the district court extends the appeal

period under Fed. R. App. P. 4(b)(4).        This appeal period is

“mandatory and jurisdictional.”       Browder v. Director, Dep’t of

Corrections, 434 U.S. 257, 264 (1978) (quoting United States v.

Robinson, 361 U.S. 220, 229 (1960)).

     The district court’s order was entered on the docket on

May 11, 2000.   Rucker’s notice of appeal was dated April 22, 2001,

and filed on May 2, 2001.   Because Rucker failed to file a timely

notice of appeal or to obtain an extension of the appeal period, we

grant the Government’s motion and dismiss the appeal.   We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          DISMISSED




                                  2